_[jCLARENCE E. McMANUS, Judge.
The defendant/appellant, Rebecca Caldwell, was charged with theft over $500 after she defrauded a California couple by telling them she was pregnant and they could adopt her child, when in fact she was not pregnant. She pled guilty on September 27, 1999. On December 9, 1999, the day of sentencing, the defendant tried to withdraw her guilty plea because she didn’t like her pre-sentence investigation report. The trial court denied her request. The trial court then sentenced her to five years in the custody of the Department of Corrections. Defendant filed a motion to reconsider sentence and the trial court agreed to the defendant’s request for participation in the Intensive Incarceration program.
The State then filed a multiple offender bill of information. A hearing was held and the trial court found that the defendant was not a multiple offender. The defendant filed this appeal and then filed a motion and order to amend sentence. The motion to amend sentence was denied because the motion for appeal had already been granted. The defendant also filed a motion to proceed in forma pauperis but the trial court did not act on this motion.
The defendant retained an attorney, Kevin Boshea, to represent her in this matter. He has filed a motion to withdraw and a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), reh’g denied, 388 U.S. 924, 87 S.Ct. 2094, 18 L.Ed.2d 1377 (1967) with this Court. Counsel states in the brief that the appeal sought by defendant/appellant is frivolous and he | ^alleges no assignments of error. As a result, he wishes to withdraw as counsel to appellant. A letter was sent to appellant by this Court, pursuant to Anders, by which she was advised that she had until May 15, 2002 to file a pro se brief in this matter. She did not file a pro se brief.
We have independently reviewed this matter and find no non-frivolous appeal-able issues. Accordingly, the defendant’s sentence is affirmed. In addition, appellate counsel’s motion to withdraw is granted.
AFFIRMED.